department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number no third party contacts number release date se te eo ra t u i l - date date legend a b x y dollar_figure a centers state dear ------------------ this is in response to your ruling_request dated date under sec_4941 of the internal_revenue_code the code a is an organization exempt under sec_501 of the code and is a private_foundation under sec_509 a’s articles of incorporation provide that it is organized for charitable and other exempt purposes including making charitable grants and awards to certain specific organizations as well as to other organizations or individuals for exempt purposes b is an educational_organization exempt under sec_501 of the code and is publicly_supported_organization described in sec_509 and sec_170 b’s key program areas are innovative learning centers on teen education the centers parent education literacy technology youth development and mentoring b’s annual budget for its most recent year is approximately 8a and its funding is derived from grants and contributions from the general_public a is governed by a 4-member board_of directors that include x x is a daughter of the founder and sole contributor of a x is married to y b is governed by a board_of director composed of a large number of directors y is a salaried employee of b not a director as an employee and non-executive officer of b y's authority is limited to fundraising and other development activities y is not in a position to exercise substantial influence over b's affairs or expenditures in addition b has no director officer employee or a person in a position to exercise substantial influence over its affairs or expenditures who is a disqualified_person with respect to a within the meaning of sec_4946 of the code the centers operated by b provide a business-like learning environment for academic innovation where students undertake and complete assignments with assistance from one or more learning facilitators each center is staffed by academic coordinator teachers service coordinator and administrative assistant teachers or counselors will refer student to a center who are behind in credits absent in inordinate number of days at risk of dropping out of school not meeting grade level competencies in need of flexible academic programming in order to overcome personal obstacles and reading at a 6th grade level or higher recommended by not necessary required b received a substantial amount of grant from an unrelated public charity to expand the centers throughout state the grant would allow b to rollout centers but requires matching funds needed for equipment and other capital costs for the centers a proposes to make a grant of dollar_figureto b in support of the centers the proposed grant a has historically made many grants similar in size and nature to other educational organizations and institutions b has executed an affidavit stating that any decision by a with regards to the proposed grant would have no affect on the salary compensation and or bonuses paid_by b and that y would not derive any benefit y is not otherwise entitled to receive in addition a will require as a condition of the grant that b agrees to use the grant funds exclusively for the centers and not to pay any portion of y's salary compensation or bonuses from such grant funds a may also make future grants to b for charitable purposes the future grants any such grants would be limited and conditioned as follows the aggregate funds to be granted in any calendar_year may not exceed of a's distributable_amount as defined in sec_4942 of the code for that calendar_year the grant must be determined by a’s board as consistent in nature and amount with similar grants in the immediately preceding three years a will require b to provide written assurance that no disqualified persons with respect to a will participate in any decisions regarding the use of the grant funds further the grant will be used exclusively for b's charitable programs and will not be used for general operating_expenses compensation of any disqualified_person with respect to a or to fund an activity or program in which a disqualified_person with respect to a is expected to participate as a beneficiary sec_4941 of the code imposes taxes on acts of self-dealing between a private_foundation and a disqualified_person sec_4941 of the code defines an act of self-dealing to include any direct or indirect payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person sec_4941 of the code defines an act of self-dealing to include any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_53_4941_d_-2 of the foundation and similar taxes regulations provides that the receipt by a disqualified_person of an incidental or tenuous benefit from the use of a foundation of its income or assets will not by itself cause such use to be an act of self-dealing thus the public recognition a person may receive arising from the charitable activities of a private_foundation to which such person is a substantial_contributor does not in itself result in an act of self-dealing since generally the benefit is incidental and tenuous for example a grant by a private_foundation to a sec_509 or organization will not be an act of self-dealing merely because one of the sec_509 or organization's officers directors or trustees is also a manager of or a substantial_contributor to the foundation sec_4946 of the code provides that the term disqualified_person means with respect to a private_foundation a person who is-- a a substantial_contributor to the foundation b a foundation_manager within the meaning of subsection b c an owner of more than percent of i the total combined voting power of a corporation ii the profits interest of a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise and which is a substantial_contributor to the foundation d a member_of_the_family as defined in subsection d of any individual described in subparagraph a b or c sec_507 of the code defines the term substantial_contributor with respect to a private_foundation as any person who contributed or bequeathed an aggregate of more than dollar_figure to the foundation if such amount is more than of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person sec_4946 of the code defines the term foundation_manager with respect to any foundation to include an officer director or trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation and with respect to any act or failure to act the employees of the foundation having authority or responsibility with respect to such act or failure to act sec_4946 of the code provides that for purposes of subsection a the family of any individual shall include only his spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren sec_53_4946-1 of the regulations provides that for purposes of sec_4941 only the term disqualified_person shall not include an organization described in sec_501 other than an organization described in sec_509 --- which pertains to an organization organized and operated exclusively for testing for public safety revrul_75_42 1975_1_cb_359 held that a grant by a private_foundation to a public charity for its exempt purposes did not constitute an act of self-dealing within the meaning of sec_4941 of the code even though two individuals serve as trustees of both organizations the ruling held that any benefit to disqualified persons two trustees herein is incidental or tenuous under the provisions of sec_53_4941_d_-2 of the regulations the proposed grant and future grants collectively the grants will be considered acts of self- dealing if granted by a to or use by or for the benefit of a disqualified_person the grants will be made to b which is an organization exempt under sec_501 and described in sec_509 as b is not a disqualified_person pursuant to sec_53_4946-1 of the regulations the grants by a to b will not be for the benefit of a disqualified_person and do not constitute acts of self-dealing under sec_4941 of the code as x and y are both disqualified persons with respect to a under the provisions of sec_4946 b and d as a’s foundation_manager x has authority in the disposition of a’s grants to b including specifying the use of the grants for compensation and other_benefits of y however the terms and conditions of the grants provide that the grant funds are to be used exclusively for the centers and no portion be used to provide any forms of compensation or benefits to y or for b’s general operating_expenses other than the centers that could include payments to y because the grants will not be used either directly or indirectly to pay compensation of a disqualified_person the grants will not constitute acts of self-dealing within the meaning of sec_4941 of the code any benefit to either x or y will be incidental or tenuous based on the foregoing and representations we rule as follows the proposed grant of dollar_figureby a to b for the centers will not result in self-dealing as defined in sec_4941 of the code and the underlying regulations future grants from a to b as described above will not result in self-dealing as defined in sec_4941 of the code and the underlying regulations provided that b is a publicly_supported_organization described in sec_509 or sec_509 of the code this ruling is conditioned on the understanding that there will be no material_change in the facts upon which it is based we express no opinion as to the tax consequences of the transactions under other provisions of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice debra j kawecki manager exempt_organizations technical group sincerely
